E. R. Fletcher brought this suit against R. B. Underhill in the County Court of Jefferson County on account for one marble base and marble coping for a cemetery lot, the items amounting to $266.50. The coping was charged in gross at $250, but the defendant claimed that the plaintiff had quoted it to him at $2.50 per cubic foot, which would have amounted to not more than $145.62 1/2. A trial was had without a jury and resulted in a judgment sustaining the defendant's contention. The plaintiff resided in Vermont and the defendant was a resident of Beaumont, Texas. The marble was ordered and contracted for in writing by an interchange of letters between the defendant and the plaintiff. These letters showed plainly that the coping was quoted at the sum of $250 in full. The defendant contended that he understood that the price was $2.50 per cubic foot; but the letters must control, and what the defendant may have understood is *Page 240 
no defense in face of their plain language. The judgment of the court below will be reversed and judgment will be here rendered in favor of the plaintiff for the full amount of the account sued on, with interest.
Reversed and rendered.